Citation Nr: 1707815	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent until February 15, 2016, for degenerative joint disease (DJD), i.e., arthritis of the right knee with laxity.

2.  Entitlement to an initial rating higher than 10 percent until February 15, 2016, for limitation of flexion of the right knee.

3.  Entitlement to a higher initial rating for limitation of extension of the right knee, rated as 10-percent disabling prior to December 28, 2000, as 20-percent disabling from August 1, 2002 to September 14, 2011, as 30-percent disabling from September 14, 2011 to August 19, 2013, and as 10-percent disabling until February 15, 2016.

4.  Entitlement to a rating higher than 60 percent since April 1, 2017, for status post total right knee replacement.

5.  Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board remanded these claims in April 2015 for further development.  Still more development is required before deciding these claims on appeal, however, so the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).

Also, as the Board previously indicated, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


REMAND

First, although there was a specific instruction in the prior remand, it is unclear whether the Veteran received notice of the elements necessary to substantiate his derivative claim for a TDIU.  Therefore, just as previously indicated, this notice must be provided.

The Board also must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

With this in mind the Board has reviewed the Veteran's most recent VA examination findings, from July 2016 and August 2013, and concludes these findings do not meet the specifications of Correia.  Specifically, the examination report does not provide a clear indication of the right knee range-of-motion findings that were obtained on active versus passive motion nor range-of-motion findings in weight-bearing and nonweight-bearing positions.  Moreover, range-of-motion measurements were not taken of the opposite undamaged joint (i.e., left knee for comparison).  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination thus is necessary under 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. § 4.2, indicating it is incumbent on the Board in this circumstance to obtain all necessary additional findings.


One must also consider that the Veteran underwent a total right knee replacement in February 2016 (so since the Board's prior April 2015 remand).  Therefore, a "retrospective" medical opinion is needed to assist in determining the functional limitations of his right knee under the specifications of Correia, if possible.  See Chotta v. Peake, 22 Vet. App. 80 (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Comment also is needed concerning the status of his right knee going forward, that is, since the arthroplasty.  The record suggests he receives ongoing VA and private treatment for this knee.  Therefore, all additional records should be obtained and associated with the claims folder so they may be considered.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As previously requested, send the Veteran appropriate notice regarding his derivative claim of entitlement to a TDIU.

2.  Obtain a complete copy of the Veteran's VA treatment records for the period beginning September 2016.  Also request that he submit authorizations to release any additional private treatment records.  All records received pursuant to this request must be associated with the virtual claims file.

3.  After the aforementioned development has been completed, schedule the Veteran for another VA compensation examination of his right knee to reassess the nature, extent, and severity of the disability affecting it.  

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner for the history.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.   Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

Further, the VA examiner should comment as to whether range of motion measurements of the right knee on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the period of time before the Veteran had a total knee replacement (i.e., prior to February 15, 2016).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  If those measurements can be estimated, the estimations should be stated.  The examiner should also estimate these findings for the left knee for the period prior to February 15, 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  

4.  Then readjudicate the claims for higher ratings for the right knee disability and a TDIU in light of this and all other additional evidence.  If the Veteran does not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) for any period on appeal, determine whether the case should be referred to the Director of the VA Compensation and Pension (C&P) Service for special extra-schedular consideration under 38 C.F.R. § 4.16(b).  For any claim that continues to be denied, or that is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

